Curia.

We think this is a case within the meaning of the act. The order imposes a mere civil obligation, for which an action would lie. It is in the nature of a judgment for so much, payable by weekly instalments. (Walworth v. Mead, 9 John. Rep. 368.) Another effect of the order is, to impose on the putative father the obligation of giving surety to perform it, if he has neglected'the actual performance. For default of both, he is imprisoned. He is in execution for not performing one of two things, both of which arc, in their nature, civil obligations ; and both of which were due at the time of the assignment. His imprisonment was for, or by reason of a debt, due at the time of the assignment, in the words of the insolvent act. It is for such a case that the act was intended. The debt it- ’ *278self is not discharged ; but only one remedy for the debt Whether the putative father may not yet be sued and imprisoned for arrears upon the order accruing after the as^signment, in analogy to the case of rent, and within the reason of Lansing v. Prendergast, (9 John. 127,) it is not necessary now to decide.
Motion granted.